Citation Nr: 1760826	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.  
This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has bilateral hearing loss that began during active service.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has recurrent tinnitus that began during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for chronic diseases, such as sensorineural hearing loss and tinnitus may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Analysis

First, the Veteran's hearing acuity meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  See VA examination dated October 2015.  With regard to the presence of a tinnitus disability during the appellate period, the veteran's lay statements of ringing in his ears are sufficient to establish the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the requirement for a present disability has been met with respect to both claims.  

As to in-service incurrence of disease or injury, the Veteran has provided competent and credible statements that his duties as a track vehicle mechanic in service exposed him to acoustic trauma and hazardous noise levels.  Specifically, he provided a statement an August 2015 that he worked near tank engines and other heavy vehicles with no hearing protection.  The Board finds there is sufficient evidence of acoustic trauma to demonstrate in-service injury.  

Thus, the remaining question is whether the Veteran's hearing loss is causally related to his complaints of acoustic trauma in service.  

In connection with his claim, the Veteran was afforded a VA examination in October 2015.  The October 2015 VA examiner noted the Veteran was administered the Whisper Test for hearing acuity on entrance in February 1962 and without proper hearing thresholds for comparison, he could not offer an opinion on the etiology of the Veteran's hearing loss without resort to speculation.  The October 2015 VA examiner did opine, however, that the Veteran's tinnitus was at least as likely as not related to his hearing loss disability.

In support of his claim, the Veteran submitted an opinion from J.B., MA. that the Veteran's hearing loss and tinnitus were more likely than not related to the Veteran's in-service exposure to track vehicles and engines.  This opinion was accompanied by audiometric testing, and the private examiner noted in-service exposure to heavy vehicles and the Veteran's reports he was not issued hearing protection.  

With regard to nexus, the Board finds that the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Having satisfied the elements of service connection, service connection for bilateral hearing loss and recurrent tinnitus is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted

Service connection for recurrent tinnitus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


